
	
		I
		112th CONGRESS
		1st Session
		H. R. 3499
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2011
			Mr. Price of North
			 Carolina introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To require the Secretary of Agriculture to use section 32
		  of the Act of August 24, 1935, to provide compensation to certain poultry
		  producers whose poultry production contracts were terminated or not renewed
		  because of the closure of poultry processing plants and other cost cutting
		  measures undertaken by a poultry processing company in bankruptcy
		  protection.
	
	
		1.Compensation for economic
			 losses due to loss of poultry production contracts with bankrupt poultry
			 processing companyUsing
			 amounts in the fund established under section 32 of the Act of August 24, 1935
			 (7 U.S.C. 612c), and the authority provided by paragraph (3) of the second
			 sentence of such section, the Secretary of Agriculture, acting through the Farm
			 Service Agency, shall provide compensation to poultry producers whose poultry
			 production contracts were terminated or not renewed during the period beginning
			 on December 1, 2010, and ending on the date of the enactment of this Act,
			 because of the closure of poultry processing plants and other cost cutting
			 measures undertaken by a poultry processing company in bankruptcy protection. A
			 poultry producer seeking compensation under this section shall be required to
			 document to the satisfaction of the Secretary the termination or non-renewal of
			 a production contract and the subsequent economic losses incurred by the
			 producer as a result of the termination or non-renewal of the contract by the
			 poultry processing company.
		
